Exhibit 10.48

THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
THAT, IN THE OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION, IS AVAILABLE.

 

 

Warrant to Purchase

Date:             , 2009

 

350,000

 

Shares of Common Stock,

 

as herein described

No. 313

OurPet’s

Company

 

 

Common Stock Purchase Warrant

 

 

Article 1. General Provisions.

Section 1.01 This certifies that, for good and valuable consideration, OurPet’s
Company, a corporation organized under the laws of Colorado (the “Company”),
grants to Steven and Evangelia Tsengas (the “Warrantholder”), the right to
purchase from the Company 350,000 validly issued, fully paid and nonassessable
shares (the “Warrant Shares”) of the Company’s Common Stock, without par value,
on or after September 17, 2009 (the “Effective Date”) and on or before
September 17, 2012 (the “Expiration Date”), at the exercise price of $0.4525
(U.S. dollars) per share (the “Exercise Price”), all subject to the terms,
conditions and adjustments herein set forth.



--------------------------------------------------------------------------------

Article 2. Duration, Vesting and Exercise of Warrants.

Section 2.01 Duration; Vesting of Warrants. The vested portion of this Warrant
may be exercised, in whole or in part, at any time on or after the Effective
Date and prior to the close of business on the Expiration Date. Subject to
adjustment from time to time as provided in Section 4 below, this Warrant shall
vest and become exercisable over a period of thirty-six (36) months, in which
1/36th of the Warrant Shares granted to the Warrantholder shall vest each
calendar month. At the end of the thirty-sixth (36th) month all of the Warrant
Shares granted herein shall be fully vested and exercisable. In the event that,
prior to the Warrant Shares becoming fully vested and exercisable, the Company’s
lender terminates the guaranty provided by Warrantholder which secures the
Company’s line of credit with such lender, then the vesting schedule set forth
above shall terminate and no further Warrant Shares shall vest and become
exercisable.

Section 2.02 Exercise of Warrant.

(a) This warrant may be exercised, in whole or in part, by surrendering it,
together with a Notice of Exercise, duly executed, accompanied by a certified or
official bank check (or such other form of payment as the Company may accept) in
payment of the Exercise Price. Warrants may be surrendered at the Company’s
corporate offices indicated in Section 7.10 hereof, or as such corporate office
may be relocated from time to time.

(b) Notwithstanding the foregoing, the Warrantholder may, without the payment of
cash or other consideration (other than the surrender of the right to purchase
certain Warrant Shares implicit in the following formula), exercise this Warrant
for “Net Warrant Shares”. The Warrantholder shall provide written notice to the
Company specifying the gross number of Warrant Shares as to which this Warrant
is then exercised. The number of Net Warrant Shares deliverable upon such
exercise will be determined by the following formula: Net Warrant Shares = [WS x
(CP - EP)]/CP, where “WS” is the gross number of Warrant Shares as to which this
Warrant is to be exercised; “CP” is the average price of the Common Stock (as
currently traded on the NASDAQ over-the-counter bulletin board or “OTCBB”) on
the ten (10) trading days preceding the date of the request to exercise this
Warrant; and “EP” shall mean the then applicable Exercise Price.

(c) This Warrant shall be exercisable during the period provided in Section 2.01
at any time or in whole or from time to time in part. As soon as practicable
after the Warrant has been so exercised, the Company shall issue and deliver or
cause to be delivered to, or upon the order of, the holder of the Warrant, in
such name or names as may be directed by such holder, a certificate or
certificates for the number of full Warrant Shares to which such holder is
entitled and, if this Warrant shall not have been exercised in full, a new
Warrant for the number of shares of Common Stock as to which this Warrant shall
not have been exercised, subject to the surrender of the right to purchase
certain Warrant Shares implicit in the exercise of this Warrant under
Section 2.02(b). This warrant, when so surrendered, shall be cancelled by or on
behalf of the Company.



--------------------------------------------------------------------------------

Section 2.03 Common Stock Issued Upon Exercise of Warrant.

(a) All Warrant Shares shall be duly authorized, validly issued, fully paid and
nonassessable. The Company shall pay all documentary stamp taxes attributable to
the initial issuance of Warrant Shares. The Company shall not be required,
however, to pay any tax imposed in connection with any transfer involved in the
issue of the Warrant Shares in a name other than that of that holder of this
Warrant upon exercise. In such case, the Company shall not be required to issue
any certificate for Warrant Shares until the person or persons requesting the
same shall have paid to the Company the amount of any such tax or shall have
established to the Company’s satisfaction that the tax has been paid or that no
tax is due.

(b) Irrespective of the date of issue of certificates for any Warrant Shares
acquired upon exercise of this Warrant, each person in whose name any
certificate is issued shall be deemed to have become the holder of record of the
Warrant Shares represented thereby on the date on which this Warrant was
exercised and payment of the Exercise Price was tendered as provided in
Section 2.02 with respect to such Warrant Shares.

Article 3. Restrictions on Transfer; Restrictive Legends.

Section 3.01 Restrictions on Transfer. This Warrant may not be offered, sold,
transferred, pledged or otherwise disposed of in whole or in part, to any
person; provided that the Warrantholder may offer, sell or transfer this Warrant
to any Affiliate (defined herein) of the Warrantholder, subject to compliance
with any applicable securities laws. “Affiliate” means any person who is an
“affiliate” as defined in Rule 12b-2 of the General Rules and Regulations under
the Securities and Exchange Act of 1934.

Section 3.02 Restrictive Legends. Except as otherwise permitted by this Article
3, each stock certificate for Warrant Shares issued upon the exercise of any
Warrant and each stock certificate issued upon the direct or indirect transfer
of any such Warrant Shares shall be stamped or otherwise imprinted with a legend
in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
THAT, IN THE OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION, IS AVAILABLE.

Section 3.03 Removal of Legend. Notwithstanding the foregoing, the Warrantholder
may require the Company to issue a Warrant or a stock certificate for Warrant
Shares, in each case without a legend, if either (a) such Warrant or such
Warrant Shares, as the case may be, have been registered for resale under the
Securities Act, (b) the Warrantholder has delivered to the Company an opinion of
legal counsel (from a firm reasonably satisfactory to the Company)



--------------------------------------------------------------------------------

which opinion shall be addressed to the Company and be reasonably satisfactory
in form and substance to the Company’s counsel, to the effect that such
registration is not required with respect to such Warrant or such Warrant
Shares, as the case may be, or (c) such Warrant or Warrant Shares are sold in
compliance with Rule 144 or Rule 144(k) (or any successor provision then in
effect) under the Securities Act, the Company receives customary representations
to such effect and the Company receives an opinion of counsel to the Company in
customary form that such legend may be removed.

Article 4. Anti-Dilution Provisions.

Section 4.01 Stock Dividends, Splits, Combinations. If at any time after the
date of the issuance of this Warrant, the Company (a) declares a dividend or
other distribution payable in Common Stock or subdivides its outstanding Common
Stock into a larger number or (b) combines its outstanding Common Stock into a
smaller number, then (i) the number of Warrant Shares to be delivered upon
exercise of this Warrant will, upon the occurrence of an event set forth in
clause (a) above, be increased and, upon the occurrence of an event set forth in
clause (b) above, be decreased so that such Warrantholder will be entitled to
receive the number of Common Stock that such Warrantholder would have owned
immediately following such action had this Warrant been exercised immediately
prior thereto and (ii) the Exercise Price in effect immediately prior to such
dividend, other distribution, subdivision or combination, as the case may be,
shall be adjusted proportionately by multiplying such Exercise Price by a
fraction, of which the numerator shall be the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior to such adjustment
and of which the denominator shall be the number of Warrant Shares purchasable
immediately thereafter.

Section 4.02 Distribution of Stock, Other Securities, Evidence of Indebtedness.
In case the Company shall distribute to the holders of Common Stock, shares of
its capital stock (other than Common Stock for which adjustment is made under
Section 4.01), stock or other securities of the Company or any other Person,
evidences of indebtedness issued by the Company or any other Person, assets
(excluding cash dividends) or options, warrants or rights to subscribe for or
purchase the foregoing, then, and in each such case, immediately following the
record date fixed for the determination of the holders of Common Stock entitled
to receive such distribution, (a) the Exercise Price then in effect shall be
adjusted by multiplying the Exercise Price in effect immediately prior to such
record date by a fraction (i) the numerator of which shall be such the average
price of one share of Common Stock on the OTCBB on the ten (10) trading days
preceding such record date (“Current Market Price”) less the then fair market
value (as determined by the Board of Directors or a duly appointed committee
thereof) of the portion of the stock, other securities, evidences of
indebtedness so distributed or of such options, warrants or rights applicable to
one share of Common Stock (but such numerator shall not be less than 0.10) and
(ii) the denominator of which shall be the Current Market Price of one share of
Common Stock on such record date and (b) the number of Warrant Shares shall be
adjusted to equal (i) the number of Warrant Shares for which this Warrant is
exercisable immediately prior to such adjustment multiplied by the Exercise
Price then in effect, divided by (ii) the Exercise Price as adjusted pursuant to
clause (a) above. Such adjustment shall become effective at the opening of
business on the business day following the record date for the determination of
stockholders entitled to such distribution.



--------------------------------------------------------------------------------

Section 4.03 Reorganization, Merger, Sale of Assets. In case of any capital
reorganization or reclassification or other change of outstanding Common Stock
(other than a change in par value), any consolidation or merger of the Company
with or into another entity (other than a consolidation or merger of the Company
in which the Company is the resulting or surviving entity and which does not
result in any reclassification or change of outstanding Common Stock) or the
sale of all or substantially all of the assets of the Company to an unrelated
third party, upon exercise of this Warrant, the Warrantholder shall have the
right to receive the kind and amount of shares of stock or other securities or
property to which a holder of the number of Common Stock of the Company
deliverable upon exercise of this Warrant would have been entitled upon such
reorganization, reclassification, consolidation, merger or sale had this Warrant
been exercised immediately prior to such event; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors or a duly
appointed committee thereof) shall be made in the application of the provisions
of this Article 4 with respect to the rights and interest thereafter of the
Warrantholder, to the end that the provisions set forth in this Article 4
(including provisions with respect to changes in and other adjustments of the
Exercise Price and number of Warrant Shares) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon exercise of this Warrant.

Section 4.04 Carryover. Notwithstanding any other provision of this Article 4,
no adjustment shall be made to the number of Common Stock to be delivered to the
Warrantholder (or to the Exercise Price) if such adjustment represents less than
1% of the number of shares to be so delivered, but any lesser adjustment shall
be carried forward and shall be made at the time and together with the next
subsequent adjustment that together with any adjustments so carried forward
shall amount to 1% or more of the number of shares to be so delivered; provided
however, that, upon exercise of this warrant pursuant to Article 2, any
adjustment called for by Sections 4.01, 4.02 or 4.03 which has not been made as
a result of this Section 4.04 shall be made.

Section 4.05 No Adjustment for Dividends. Except as provided in Sections 4.01,
4.02 and 4.03, no adjustment in respect of any dividends shall be made during
the term of this Warrant or upon the exercise of this Warrant. Notwithstanding
any other provision hereof, no adjustments shall be made on Warrant Shares
issuable on the exercise of this Warrant for any cash dividends paid or payable
to holders of record of Common Stock prior to the date as of which the
Warrantholder shall be deemed to be the record holder of such Warrant Shares.

Section 4.06 Notice of Adjustment. Whenever the number of Warrant Shares or the
Exercise Price of such Warrant Shares shall be adjusted, as provided in
Section 4.01, the Company shall forthwith file, at the principal office of the
Company (or at such other place as may be designated by the Company), a
statement, certified by the chief financial officer of the Company, showing in
detail the facts requiring such adjustment, the computation by which such
adjustment was made and the Exercise Price that shall be in effect after such
adjustment. The Company shall also cause a copy of such statement to be sent by
first class mail postage prepaid, to the Warrantholder, at such Warrantholder’s
address as shown in the records of the Company.



--------------------------------------------------------------------------------

Section 4.07 Form of Warrant. This Warrant need not be changed because of any
adjustment to the Exercise Price or any change in the amount or nature of
securities issuable or deliverable pursuant to this Article 4. The Company may,
however, in its discretion, at any time change the form of Warrants to reflect
any such change in the amount or nature of securities issuable or deliverable
upon exercise, provided such change in form does not otherwise affect the
substance thereof.

Article 5. Other Provisions for Protection of Warrantholders.

Section 5.01 Reservation of Shares. The Company shall at all times reserve and
keep available such number of shares of its authorized but unissued Common Stock
as shall from time to time be sufficient to permit the exercise of all
outstanding Warrants. If at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient for such purpose, the Company
will take such action as, in the opinion of its counsel, may be necessary to
increase its authorized but unissued Common Stock to such number of shares as
shall be sufficient for such purpose.

Section 5.02 Lost and Misplaced Warrant Certificates. If any Warrant becomes
lost, stolen, mutilated or destroyed, the Company will, on such terms as to
indemnify or otherwise as it may in its discretion impose, issue a new Warrant
of like denomination, tenor and dates as the Warrant so lost, stolen, mutilated
or destroyed. Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall at any time be enforceable by anyone.

Section 5.03 Enforcement of Warrant Rights. All rights of action are vested in
the respective holders of the Warrants. Any holder of any Warrant may, in his
own behalf and for his own benefit, enforce, and may institute and maintain any
suit, action or proceeding against the Company suitable to enforce, or otherwise
in respect of, his right to exercise his Warrant for the purchase of the number
of Warrant Shares issuable or deliverable in exchange therefor.

Article 6. Transfer and Ownership of Warrants.

Section 6.01 Negotiability and Ownership. The Warrants have been, and, if the
Warrants are exercised, the Warrant Shares will be, acquired for the account of
the holder for investment and not with a view to resale or further distribution
thereof. This Warrant shall be transferable by the holder hereof only in
compliance with applicable securities laws. Any attempted transfer in
contravention of this Section shall be null and void. Any such transferee may be
required to execute an investment letter containing representations and
warranties as to his or her investment intent, financial sophistication and
ability to bear the risk of any investment in the Warrants or the Warrant Shares
and to satisfy the Company of the bona fide nature of such representations.

Section 6.02 Exchange of Warrants. At any time after the issuance and prior to
expiration, this Warrant may be surrendered at the corporate offices of the
Company for exchange and, upon cancellation hereof, one or more new Warrants
shall be issued as requested by the holder for the same aggregate number of
shares.



--------------------------------------------------------------------------------

Article 7. Miscellaneous Provisions.

Section 7.01 Closing of Books. The Company will at no time close its transfer
books against the transfer of any warrant or of any shares of Common Stock
issued or issuable upon the exercise of any warrant in any manner which
interferes with the timely exercise of this Warrant.

Section 7.02 Modification and Waiver. Any provision of this Warrant may be
amended and the observance thereof waived only with the written consent of the
Company and the Warrantholder.

Section 7.03 Ownership of Warrant. The Company may deem and treat the person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding notations of ownership or writing hereon made by anyone other
than the Company) for all purposes and shall not be affected by any notice to
the contrary, until presentation of this Warrant for registration of transfer.

Section 7.04 Entire Agreement. This Warrant constitutes the entire agreement
between the Company and the Warrantholder with respect to this Warrant.

Section 7.05 Binding Effect; Benefit. This Warrant shall inure to the benefit of
and shall be binding upon the Company and the Warrantholder and their respective
successors and assigns. Nothing in this Warrant, expressed or implied, is
intended to or shall confer on any person other than the Company and the
Warrantholder, or their respective successors or assigns, any rights, remedies,
obligations or liabilities or by reason of this Warrant.

Section 7.06 Severability. Any term or provision of this Warrant which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the terms and provisions of this Warrant or
affecting the validity or enforceability of any of the terms or provisions of
this Warrant in any other jurisdiction.

Section 7.07 No Rights or Liabilities as Stockholder. Nothing contained in this
Warrant shall be determined as conferring upon the Warrantholder any rights as a
stockholder of the Company or as imposing any liabilities on the Warrantholder
to purchase any securities whether such liabilities are asserted by the Company
or by creditors or stockholders of the Company or otherwise.

Section 7.08 No Impairment. The Company will not, by amendment of its articles
or through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against impairment.

Section 7.09 Descriptive Headings. The description headings of the several
articles, sections and paragraphs of this Warrant are inserted for convenience
only and shall not be deemed a part of this Warrant or to affect the meaning or
interpretation of this Warrant.



--------------------------------------------------------------------------------

Section 7.10 Governing Law. This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Ohio, without regard to conflict of laws principles.

Section 7.11 Notices. Any notice given pursuant to this Agreement to be given to
the Company shall be sufficiently given if sent by first-class mail, postage
prepaid, addressed (until Holder of record is advised in writing of any other
address) as follows:

OurPet’s Company

1300 East Street

Fairport Harbor, Ohio 44077

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date set forth on the cover.

 

OURPET’S COMPANY By:  

 

Its:  

 



--------------------------------------------------------------------------------

ASSIGNMENT

To be executed by the registered Warrantholder to effect a transfer of the
within Warrant, subject to the restrictions imposed by Section 3.01 of the
Warrant.

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

(name)

 

 

(address)

the right to purchase the Common Stock evidenced by the within Warrant, and does
irrevocably constitute and appoint                      to transfer the said
right on the books of the Company, with full power of substitution.

 

Dated:                      SIGNATURE                     

NOTICE: The signature to this Assignment must correspond with the name as
written upon the face of the within Warrant, in every particular, without
alteration or change whatsoever, and must be guaranteed by a bank or trust
company, or be a firm having membership on a registered national securities
exchange.



--------------------------------------------------------------------------------

EXERCISE OF WARRANT

The undersigned,                     , pursuant to the provisions of the within
Warrant, hereby elects to purchase              shares of Common Stock of
OurPet’s Company, covered by the within Warrant, and tenders herewith payment of
the Exercise Price in full in the form of certified or bank cashier’s check or
wire transfer.

Please issue a certificate or certificates for such Common Stock in the
following name or names and denominations:

If said number of shares are not all the shares of Common Stock issuable upon
exercise of the attached Warrant, a new Warrant is to be issued in the name of
the undersigned for the balance remaining of such shares less any faction of a
share paid in cash.

 

 

(Signature)

 

 

(Address)

 

Dated:                     

NOTICE: The signature to this Exercise of Warrant must correspond with the name
as written upon the face of the within Warrant, in every particular, without
alteration or change whatsoever.

[This form shall be modified by the Warrantholder and the Company as appropriate
in the event Warrantholder exercises the Warrant, in whole or in part, in
accordance with Section 2.02(b) of the Warrant.]